1                                                                     JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                                  Case No.: CV 19-8730-DMG (JEMx)
     GLORIA NICHOLAS an individual;
11                                                  ORDER RE STIPULATION TO
                  Plaintiff,
12                                                  DISMISS ENTIRE ACTION,
           vs.                                      WITH PREJUDICE [14]
13
     UNITED OF OMAHA LIFE
14   INSURANCE COMPANY, a business
     entity form unknown; and DOES 1
15   through 15,

16                Defendants.

17
18         Pursuant to the parties’ stipulation, the above-entitled action is hereby
19   dismissed in its entirety, with prejudice. Each party shall bear her or its own
20   attorneys’ fees and costs. All scheduled dates and deadlines are VACATED.
21   IT IS SO ORDERED.
22
     DATED: March 10, 2020                  _________________________________
23
                                            DOLLY M. GEE
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1
